DETAILED ACTION
Applicant has amended claims 1, 14, 18 in the filed amendment on 7/18/2022.  Claims 1-2, 4-6, 9-16, 18-19, 21-25 are pending in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in the new ground of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9-16, 18-19, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recited limitation “responsive to determining that previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage:  erasing the previous customization data in data storage; enabling the respective functional capabilities of the newly added component; and  replacing the previous customization data by storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” in claims 1, 14, 18 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims are rejected under the same reason as discussed in claims 1, 14, 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 14, 18, 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view  of Kidder et al (or hereinafter “Kidder”) (US 8677342) and Ebert (US 20060064756).
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system and customization data indicating respective functional capabilities for the newly added component” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 31, 42, 51-54) and creating as detecting a configuration file having configuration data to configure the newly added device (paragraphs 31, 39).  The configuration file of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; 
“ determining whether previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage” as determining whether device specific data indicating a previous configuration file (paragraph 52)  corresponding to network address or location exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 (fig. 2, paragraph 44)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. The configuration file 216 of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; and
 “responsive to determining that previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage: 
enabling the respective functional capabilities of the newly added component; and  
replacing the previous customization data by storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that device specific data indicating configuration file corresponding to network address or location (fig. 2, paragraph 44) exist in data storage for the new added device 204 (paragraphs 5, 39, 50-52):
modifying the configuration file as the previous customization data to include the configuration data specific to the device (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),
  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and
disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The configuration file at step 310 that is modified (fig. 3) is represented as customization data. The modifying the configuration file by including the configuration data in the configuration file is not replacing the previous customization data;
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
one or more functional capabilities; one or more respective functional capabilities;
erasing the previous customization data in data storage; 
enabling the respective functional capabilities of the newly added component;
replacing the previous customization data.
Kidder teaches the claimed limitations:
detecting customization data indicating respective functional capabilities for the newly added component (as receiving the replacement configuration data  indicating respective characteristics for newly added replacement device  (figs. 2A-2B, col. 10, lines 10-55; col. 13, lines 1-15). The replacement configuration data indicates characteristics e.g., a device type or device type identifier and a zone (fig. 2, col. 10, lines 50-55).  The respective characteristics are not respective functional capabilities;
determining whether previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage (as determining whether stored replacement configuration data indicating characteristics corresponding to Zone (col. 13, lines 6-16) as specific location exist in the system e.g., network table as data storage (figs. 1, 2A, 3B, col. 12, lines 20-45; col. 13, lines 42-60).  The stored replacement configuration data in the network table is represented as previous customization data (fig. 2A-2B).  The characteristics are not one or more functional capabilities; and
 “responsive to determining that previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage: 
erasing the previous customization data in data storage; and 
replacing the previous customization data by storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that the stored replacement configuration data as the previous customization data indicating one or more characteristics corresponding to a zone as location (col. 13, lines 6-16)  exists  in the system e.g., network table:
removing as erasing a storage record that includes the existing device data and configuration data in the system e.g., network table (figs. 1, 2B, 3, col. 2, lines 22-35; col. 6, lines 20-67; col. 8, lines 45-67); and 
replacing the stored configuration data e.g., configuration data 120 A as previous customization data by storing replacement configuration data e.g., configuration information 120B of the replacement device together with zone (col. 13, lines 45-55) as location of the replacement device in the network table (fig. 1,2B, 3, col. 6, lines 20-67; col. 8, lines 45-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to manner effectively and efficiently replace devices in a system of communicating devices and further to allow devices to learn about each other so they can cooperate, such as communicate with one another, obtain authorization to communicate with one another device.
 Ebert teaches the claimed limitations:
respective functional capabilities for the newly added component; one or more functional capabilities (as the software application of the newly installed software application package includes a main code component and a security component (abstract, paragraph 16));
“previous customization data indicating respective functional capabilities” as when the hardware identification attribute is present or exists in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16).  Thus, when enabling software application, the security component and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35).  
The above information shows the hardware identification attribute that indicates one or more components of the software application package as one or more functional capabilities of the newly added component exists in the hardware device as data storage;
determining whether previous customization data indicating one or more functional capabilities exists in data storage (as when the hardware identification attribute is present or exists in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16).  Thus, when enabling software application, the security component and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35).  
The above information shows the hardware identification attribute that indicates one or more components of the software application package as one or more functional capabilities of the newly added component exists in the hardware device as data storage.
The hard identification attribute is not customization data.
The security component and the main code component of the software application of the software application package are represented as one or more functional capabilities.  The software application package that is installed in the hardware device (paragraph 27) is represented as the newly added component);
responsive to determining that previous customization data indicating one or more functional capabilities exists in data storage: enabling the respective functional capabilities of the newly added component (as when the hardware identification attribute is present in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16). Thus, when enabling software application, the security component and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35)). 
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to prevent unauthorized access to the network and to the new device before secure communication is enabled, to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.

As to claim 2, Crosier teaches the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3).  
“disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and data storage does not contain customization data for the component similar to the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not disabling the second newly added component at the specific location.
Ebert teaches the claimed limitations:
“disabling an operation of the newly added component” as disabling software application of hardware device when the software application is installed on a hardware device (paragraphs 17, 27). The software application includes a security component Thus, when disabling software application, the security component of the software application is disabled too (paragraphs 17, 27, 34, 35);
“disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the data storage does not contain customization data for the component similar to the second newly added component.”  as responsive to determining that hardware identification attribute as customization data corresponding to a component similar to the installed software application at the hardware device does not exist in data storage e.g., ROM of the hardware device (paragraphs 17,40), disabling a security component of the installed application (paragraphs 17, 27, 35, 80}. The hardware device can be a portable device such as a handheld computer, PDA or a handheld game console. 

As to claims 4, 23, Crosier, Kidder and Ebert teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52; Kidder: figs. 2A-3).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Components of the software package are activated (Ebert: paragraphs 27, 34-35).  

As to claim 5, Crosier, Kidder and Ebert teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; Kidder: figs. 2A-3; Ebert: paragraphs 27, 34-35).

As to claim 6, Crosier, Kidder and Ebert teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location; reading a type of the second newly added component from the data storage of the component; determining whether the type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; Kidder: figs. 2A-3).

As to claim 9, Crosier, Kidder and Ebert teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; Ebert: paragraphs 27, 34-35; Kidder: figs. 2A-3).

As to claims 10, 25, Crosier and Kidder teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Kidder: figs. 2A-3).

	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Ebert teach a computer program product for replacing components of a data processing system comprising: replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities (as devices, the devices comprise a data storage e.g., 218 for customization data representing their services as their respective functional capabilities (Crosier: fig. 2, paragraphs 32-34)).  The devices are not replaceable components, “wherein the components comprises a memory for” as the devices comprise a memory for (Crosier: figs. 1-2, paragraphs 32-34), “wherein the functional capabilities can be enabled or disabled for use in the data processing system” as the services as functional capabilities are enabled for use in the system (Crosier: paragraph 44) and components of the software application are enabled for use in the hardware device (Ebert: paragraphs 27, 34-35), 
the computer program product comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7,19; Ebert: paragraphs 27, 34-35);
 Crosier does not explicitly teach the claimed limitations:
replaceable components; replacing components.
Kidder teaches the claimed limitation:
 replaceable components; replacing components (replaceable devices; replacing devices: col. 2, lines 1-5; col. 4, lines 40-60);
 “wherein the components comprises a memory for” as the devices comprise memory for (col. 9, lines 45-67);
“wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” as devices 102, 14 comprise a network table as a data storage for configuration data representing their characteristics that are not respective functional capabilities (fig. 1, 2A, col. 10, lines 10-55; col. 13, lines 1-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to manner effectively and efficiently replacing devices in a system of communicating devices and further to allow devices to learn about each other so they can cooperate, such as communicate with one another, obtain authorization to communicate with one another device.
Ebert teaches the claimed limitations:
respective functional capabilities (software application, the security component  and the main code component of the software application: paragraphs 16, 27, 34, 35);
“wherein the functional capabilities can be enabled or disabled for use in the data processing system” as when the hardware identification attribute is present or exists in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16).  Thus, Thus, when enabling software application, the security component and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35).  
The above information shows the hardware identification attribute that indicates one or more components of the software application package as one or more functional capabilities of the newly added component exists in the hardware device as data storage;
“wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” (paragraphs 16, 27, 34, 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to prevent unauthorized access to the network and to the new device before secure communication is enabled, to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and Ebert teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; Ebert: paragraphs 27, 34-35).

As to claim 21, Crosier, Kidder and Ebert teach the claimed limitation “the program instructions further comprising instructions to: for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Components of the software package are activated (Ebert: paragraphs 27, 34-35).  The software application of the software application package includes a main code component and a security component (Ebert: abstract, paragraph 16; Kidder: figs. 2A-2B).

As to claim 22, Crosier, and Kidder teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Kidder: figs. 2A-2B; Ebert: paragraph 16). 

Claims 11-13, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Kidder and Ebert and further in view of Hayward (US 10423427).
As to claims 11, 19, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.     Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the data storage”.  Hayward teaches a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claims 13, 24, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Kidder and Ebert and further in view of Hayward (US 10423427).
As to claim 15, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 16, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 1, 3-6, 9-10, 18, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view of De Jong (or hereinafter “De”) (US 20140325632) and Kidder et al (or hereinafter “Kidder”) (US 8677342) 
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system and customization data indicating respective functional capabilities for the newly added component” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 31, 42, 51-54) and creating as detecting a configuration file having configuration data to configure the newly added device (paragraphs 31, 39).  The configuration file of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; 
“ determining whether previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage” as determining whether device specific data indicating a previous configuration file (paragraph 52)  corresponding to network address or location exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2, paragraph 44)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. The configuration file 216 of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; and
 “responsive to determining that previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage: 
enabling the respective functional capabilities of the newly added component; and  
replacing the previous customization data by storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that device specific data indicating configuration file corresponding to corresponding to network address or location (fig. 2, paragraph 44) exist in data storage for the new added device 204 (paragraphs 5, 39, 50-52):
modifying the configuration file as the previous customization data to include the configuration data specific to the device (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),
  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and
disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The configuration file at step 310 that is modified (fig. 3) is represented as customization data. The modifying the configuration file by including the configuration data in the configuration file is not replacing the previous customization data;
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
one or more functional capabilities; one or more respective functional capabilities;
erasing the previous customization data in data storage; 
enabling the respective functional capabilities of the newly added component;
replacing the previous customization data.
Kidder teaches the claimed limitations:
detecting customization data indicating respective functional capabilities for the newly added component (as receiving the replacement configuration data  indicating respective characteristics for newly added replacement device  (figs. 2A-2B, col. 10, lines 10-55; col. 13, lines 1-15). The replacement configuration data indicates characteristics e.g., a device type or device type identifier and a zone (fig. 2, col. 10, lines 50-55).  The respective characteristics are not respective functional capabilities;
determining whether previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage (as determining whether stored replacement configuration data indicating characteristics corresponding to Zone (col. 13, lines 6-16) as specific location exist in the system e.g., network table as data storage (figs. 1, 2A, 3B, col. 12, lines 20-45; col. 13, lines 42-60).  The stored replacement configuration data in the network table is represented as previous customization data (fig. 2A-2B).  The characteristics are not one or more functional capabilities; and
 “responsive to determining that previous customization data indicating one or more functional capabilities corresponding to the specific location exists in data storage: 
erasing the previous customization data in data storage; and 
replacing the previous customization data by storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that the stored replacement configuration data as the previous customization data indicating one or more characteristics corresponding to a zone as location (col. 13, lines 6-16)  exists  in the system e.g., network table:
removing as erasing a storage record that includes the existing device data and configuration data in the system e.g., network table (figs. 1, 2B, 3, col. 2, lines 22-35; col. 6, lines 20-67; col. 8, lines 45-67); and 
replacing the stored configuration data e.g., configuration data 120 A as previous customization data by storing replacement configuration data e.g., configuration information 120B of the replacement device together with zone (col. 13, lines 45-55) as location of the replacement device in the network table (fig. 1,2B, 3, col. 6, lines 20-67; col. 8, lines 45-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to manner effectively and efficiently replace devices in a system of communicating devices and further to allow devices to learn about each other so they can cooperate, such as communicate with one another, obtain authorization to communicate with one another device.
De teaches the claimed limitations:
one or more functional capabilities; respective functional capabilities as one or more user applications of the smart card (figs. 5, 13, 15, paragraphs 140, 290, 213-215) or user rights in the memory of the smart card that is inserted into a terminal (paragraphs 126, 267) are represented as one or more functional capabilities of the newly added component; 
“customization data indicating respective functional capabilities for the newly added component” as enabling the performance of smart card data management functions, smart card data maintenance functions (De: paragraphs 224) e.g., presenting a smart card 1315 to a terminal and using the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraphs 209, 214-215; figs. 12-13). In particularly, end-user 1305 selects and enables an applet to obtain a service, which may include selecting one or more user applications in smart card 1315 supported by the terminal. In process 1398, end-user 1305 presents smart card 1315 to a terminal capable of rendering the service. In process 1385, smart card 1315 uses the one or more personalized user applications on smart card 1315 to obtain a service (paragraph 209);
responsive to determining that previous customization data indicating one or more functional capabilities exists in data storage: enabling the respective functional capabilities of the newly added component (as responsive to determining that received PIN indicating user rights of the smart card exists in the memory e.g., using the received PIN to retrieve user rights of the inserted smart card (paragraph 126) for providing the user rights to the processor to allow a user read user data (figs. 21, 25, paragraphs 256, 267, 286). The user data includes an end-user name, a phone number, a social security number, a home address, a mailing address, a business address, and an applet identifier or other data stored in user-controlled partition 1045 of smart card 1005 (paragraph 115).
Allow a user read user data based on the retrieved user rights of the smart card indicates enabling the respective functional capabilities of the newly added component. The user rights are represented as the respective functional capabilities.
In particularly, if received password 2340 matches a stored password, use rights 2345 associated with the stored password are provided to smart card processor 2330 from memory 2335. Smart card processor 2330 is further adapted to allow the requested use of the data (read-only access to the data) via authorized use request 2350 if that use is within use rights 2345 (paragraph 256).
The received PIN 2540 is used to retrieve user rights 2545 from memory 2535. user rights 2545 are associated with the stored PIN in memory 2535 that matches received PIN 2540. Upon receipt of user rights 2545, processor 2530 configures session rights flag 2560 to represent user rights 2545 (paragraph 267).  
Crosier and De are related to a method of adding new device to a system. These references are in the same field of the application’s field. If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De’s teaching to Crosier’s system in order to enable the performance of smart card data management functions, smart card data maintenance functions to be performed on a device and further to prevent unauthorized access to the personal data and further to protect integrity of the data stored in memory. 

As to claims 4, 23. Crosier and De teach the program instructions further comprising instructions to instructions to (Crosier: paragraphs 7, 19, figs. 2-4a): “for a second newly added component, determine whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and store the customization data in the data storage of the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component; 
 “enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (Crosier: paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file (Crosier: fig. 3, paragraphs 31, 52-53) that is saved in the host (Crosier: paragraph 67), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraphs 42, 50) to the PSD 218 in step 312 as storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the second newly added component.  The persistently stored data enable the performance of smart card data management functions, smart card data maintenance functions (De: paragraphs 224) e.g.,   presenting a smart card 1315 to a terminal and using the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraphs 209, 214-215; figs. 12-13).
In particularly, end-user 1305 selects and enables an applet to obtain a service, which may include selecting one or more user applications in smart card 1315 supported by the terminal. In process 1398, end-user 1305 presents smart card 1315 to a terminal capable of rendering the service. In process 1385, smart card 1315 uses the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraph 209).

As to claim 5, Crosier and De teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; De: paragraphs 209, 214-215;  figs. 12-13).

As to claim 6, Crosier and De teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location; reading a type of the second newly added component from the data storage of the component; determining whether  the type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; De: paragraphs 209, 214-215;  figs. 12-13).

As to claim 9, Crosier and De teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; De: paragraph 126).

As to claims 10, 25, Crosier, and De teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; De: paragraph 10).

Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Ebert teach a computer program product for replacing components of a data processing system comprising: replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities (as devices, the devices comprise a data storage e.g., 218 for customization data representing their services as their respective functional capabilities (Crosier: fig. 2, paragraphs 32-34)).  The devices are not replaceable components, “wherein the components comprises a memory for” as the devices comprise a memory for (Crosier: figs. 1-2, paragraphs 32-34), “wherein the functional capabilities can be enabled or disabled for use in the data processing system” as the services as functional capabilities are enabled for use in the system (Crosier: paragraph 44) and components of the software application are enabled for use in the hardware device (Ebert: paragraphs 27, 34-35), 
the computer program product  comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7, 19; Ebert: paragraphs 27, 34-35);
 Crosier does not explicitly teach the claimed limitations:
replaceable components; replacing components.
Kidder teaches the claimed limitation:
 replaceable components; replacing components (replaceable devices; replacing devices: col. 2, lines 1-5; col. 4, lines 40-60);
 “wherein the components comprises a memory for” as the devices comprise memory for (col. 9, lines 45-67);
“wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” as devices 102, 14 comprise a network table as a data storage for configuration data representing their characteristics that are not respective functional capabilities (fig. 1, 2A, col. 10, lines 10-55; col. 13, lines 1-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to manner effectively and efficiently replacing devices in a system of communicating devices and further to allow devices to learn about each other so they can cooperate, such as communicate with one another, obtain authorization to communicate with one another device.
De teaches the claimed limitations:
respective functional capabilities (as one or more user applications of the smart card (figs. 5, 13, 15, paragraphs 140, 290, 213-215) or user rights in the memory of the smart card that is inserted into a terminal (paragraphs 126, 267) are represented as one or more functional capabilities of the newly added component);
“wherein the functional capabilities can be enabled or disabled for use in the data processing system” as (as responsive to determining that received PIN indicating user rights of the smart card exists in the memory e.g., using the received PIN to retrieve user rights of the inserted smart card (paragraph 126) for providing the user rights to the processor to allow a user read user data (figs. 21, 25, paragraphs 256, 267, 286). The user data includes an end-user name, a phone number, a social security number, a home address, a mailing address, a business address, and an applet identifier or other data stored in user-controlled partition 1045 of smart card 1005 (paragraph 115).
Allow a user read user data based on the retrieved user rights of the smart card indicates enabling the respective functional capabilities of the newly added component. The user rights are represented as the respective functional capabilities.
In particularly, if received password 2340 matches a stored password, use rights 2345 associated with the stored password are provided to smart card processor 2330 from memory 2335. Smart card processor 2330 is further adapted to allow the requested use of the data (read-only access to the data) via authorized use request 2350 if that use is within use rights 2345 (paragraph 256).
The received PIN 2540 is used to retrieve user rights 2545 from memory 2535. user rights 2545 are associated with the stored PIN in memory 2535 that matches received PIN 2540. Upon receipt of user rights 2545, processor 2530 configures session rights flag 2560 to represent user rights 2545 (paragraph 267).  
“wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” (paragraphs 256, 267).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De’s teaching to Crosier’s system in order to prevent unauthorized access to the network and to the new device before secure communication is enabled, to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.
	
Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and De teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; De: paragraphs 29-31). 

As to claim 21, Crosier, Kidder and Ebert teach the claimed limitation “the program instructions further comprising instructions to: for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Components of the software package are activated (Ebert: paragraphs 27, 34-35).  The software application of the software application package includes a main code component and a security component (Ebert: abstract, paragraph 16; Kidder: figs. 2A-2B).

As to claim 22, Crosier, and Kidder teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Kidder: figs. 2A-2B; Ebert: paragraph 16). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of De and Kidder and further in view of Ebert (US 20060064756).
As to claim 2, Crosier teaches the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3).  
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and data storage does not contain customization data for the component similar to the second newly added component.” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not disabling the second newly added component at the specific location. 
	Crosier does not explicitly teach “disabling an operation of the newly added component.
Ebert teaches the claimed limitations:
“disabling an operation of the newly added component” as disabling software application of hardware device when the software application is installed on a hardware device (paragraphs 17, 27). The software application includes a security component Thus, when disabling software application, the security component of the software application is disabled too (paragraphs 17, 27, 34, 35);
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the data storage does not contain customization data for the component similar to the second newly added component”  as responsive to determining that hardware identification attribute as customization data corresponding to a component similar to the installed software application at the hardware device does not exist in data storage ¢.g., ROM of the hardware device (paragraphs 17,40), disabling an security component of the installed application (paragraphs 17, 27, 35, 80}. The hardware device can be a portable device such as a handheld computer, PDA or a handheld game console. The hardware identification attribute may also be that of a removable ROM or RAM Device (paragraph 17).  
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.

Claims 11-13, 19, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of De and Kidder and further in view of Hayward (US 10423427).
As to claims 11, 19, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the data storage”.  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claims 13, 24, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of De and Kidder and further in view of Hayward (US 10423427).
As to claim 15, Crosier does not explicitly teach the claimed limitation “wherein the newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 16, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169